DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the location of the shielding layer between the electronic card and the capacitive elements must be shown or the feature(s) canceled from the claim(s).  Additionally, the body being in an insulating material and a capacitive element being in a conductive material where it reads as if there is another material around each of the claimed elements must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 mentions that “a body in an electrically insulating material” in line 3 as well as “a plurality of electrically capacitive elements in an electrically conductive material” in line six. They read as if there is a body element then a separate insulating material on top of said body, however it is clear from the original disclosure that the body simply comprises an insulating material, the same applies for the capacitive elements. The wording issue may have been due to a translation error. For purposes of prosecution it is assumed that the body is made of an insulating material and the capacitive elements are made of an electrically conductive material, not that there is an additional material on top of each of them. 
Claim 1 recites the limitation "the electric potentials" in line 10. There is insufficient antecedent basis for this limitation in the claim. Claim 4 also recites the 
Claim 11 recites the limitation “the reference sensor” in line three and "the measurement sensor(s)" in line four. It should likely the sensor. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep et al. US Publication 2011/0046503 (hereinafter Pradeep) in view of Kilsgaard et al. US Publication 2014/0171775 (hereinafter Kilsgaard) and in further view of Gevins et al. US Patent 4,967,038 (hereinafter Gevins).  
Regarding claim 1, Pradeep discloses a sensor with capacitive electrodes ([0019] at electrodes 111, 113, 115) for measuring a physiological parameter of a subject ([0024]), comprising: a body (371 as well as 507, see [0043]), and a plurality of capacitive elements in an electrically conductive material (201, 203, 205, 207, where they are capacitive in nature so they are inherently conductive as per [0019], which also mentions that they are within an insulator at a predetermined distance from tissue), and an electronic card extending inside the base of the body (elements 231 and 223 which are an amplifier and filter for conditioning the signal, see also [0031] which details the filter as being specifically a high pass, low pass, or band pass filter), each capacitive element being connected to the electronic card by one of the conductive wires (this isn’t specifically mentioned however a trace or wire would be required for the signal to be conditioned with the filter/amplifier as disclosed from the EEG electrodes), the electronic card being configured for generating a measurement signal of the physiological parameter depending on the electric potentials of the capacitive elements ([0031] details the EEG signal being obtained by the electrodes and going through the card to be processed with a final measurement signal being transmitted out from the transmitter).

Depending on how the definition of “embedded” is understood, if “fixed firmly and deeply in a surrounding mass, implanted” – Google, or “to enclose in or as if in a surrounding substance” - Merriam-Webster than the wire of Kilsgaard would be considered embedded within the body. If a narrower interpretation is utilized, Gevins teaches an EEG monitoring headset that explicitly shows a wire (19) embedded in the body (18) as per Figure 4 connected to an electrode (17). It would have been obvious to the skilled artisan before the effective filing date to embed the wire in the body as taught by Gevins with the combination of Pradeep and Kilsgaard as predictable results would have ensued (connecting the electrode to the processing circuitry).
Regarding claims 2-3, Pradeep discloses a shielding layer ([0030]) but is silent on the location. Kilsgaard teaches a shield (72) positioned between the electronic card (59 + 73) and the capacitive elements (16) which is all within the body (10), and as it is located within (17) in Figure 1, which is considered to be extending from the base of the body (larger end of the device shown in Figures 1-2). As the Applicant includes no criticality for the location of the shielding layer, it would have been obvious to the skilled artisan before the effective filing date to utilize the shield in the electrical path as taught by Kilsgaard with the device of Pradeep as predictable results would have ensued (active shielding of the signal). 
Regarding claim 4, Pradeep discloses a connector (transmitter 233 which can be  a wired or wireless connection, [0032]) in order to connect the electronic card to an external device for processing electric signals representative of an electric potential 
Regarding claim 6, Pradeep as modified by Kilsgaard and Gevins teaches at least one sensor according to claim 1 (see contents of rejected claim 1 above, reasons for combination also above). Pradeep additionally discloses a support capable of covering a portion of the body of the subject (the cap as shown in Figure 1A), at least one sensor being attached on the support (Figure 1A at elements 111, 113,115) so that when the subject is covered with the support (Figure 1A, cap which goes on the wearer’s head), the support maintains the ends of the protrusions in contact with the skin of the subject (abstract, [0016]).
Regarding claim 8, Pradeep discloses that the support is a piece of clothing able to cover the head of the subject in order to allow the recording of an EEG (abstract, the support being a cap for being worn on the user’s head, Figure 1A).
Regarding claim 10, Pradeep discloses one or several measurement devices (Figure 3 which shows three measurement devices) and a reference device (elements 401, 451 which mention obtaining reference signals which can only be performed by a .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep in view of Kilsgaard and Gevins, as applied to claim 1, and in further view of Kolpin et al. US Publication 2005/0177038 (hereinafter Kolpin).
Regarding claim 5, Pradeep teaches the capacitive elements above but is silent on the structural relationship between them. Kilsgaard teaches the capacitive elements, wires, and electronic card are all within the confines of the insulative body (as mentioned above, see also Figure 1), however the insulating material as claimed must be in contact with all of the claimed pieces. Gevins teaches the body (18) being made with the wire (19) and though a different style of electrode if designed as a capacitive electrode as Pradeep does it would also be molded into 18. Gevins however does not teach the body’s insulating material being molded around the electronic card as well. Kilsgaard has electronic card 17 in the body but is not molded into it though it should be noted that molding is a product by process limitation and as such the final structural need only be structurally arranged as claimed and not specifically made using the same process.
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep in view of Kilsgaard and Gevins, as applied to claim 6, and in further view of Washbon et al. US Publication 2007/0225585 (hereinafter Washbon).
Regarding claim 7, Pradeep is silent on locating the above mentioned sensor of claim 6 on the torso. Washbon teaches an EEG monitoring headset with a similar physical structure with the protrusions on a series of bands to be worn on the user’s head (Figures 7A and 9A) wherein the support is a piece of clothing ([0085] which mentions the use of fabric) able to cover the trunk of the subject in order to allow the recording of an ECG signals ([0132] and [0134]) which detail that the bands as shown for the headset can be altered to fit around the torso for monitoring other physiological signals such as ECG sensing). It would have been obvious to the skilled artisan before the effective filing date to utilize the placement and signal type to be monitored as taught by Washbon with the device of Pradeep as predictable results would have ensued (monitoring of other physiological signals). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pradeep in view of Kilsgaard, Gevins, and Washbon, as applied to claim 6, and in further view of Licata et al. US Patent 6,510,333 (hereinafter Licata). 
Regarding claim 9, Pradeep as modified by Kilsgaard, Gevins, and Washbon teaches a senor device that can be placed at the torso and though is fully capable of also monitoring EMG signals, no direct mention of it has been made. Licata teaches that the protrusion based sensors can be utilized for the sensing of any of the above mentioned signals including EEG, ECG, and EMG (column 1 lines 14-25), which shows they are art recognized equivalents in terms of structure. It would have been obvious to the skilled artisan before the effective filing date to utilize the additional signal to be monitored as taught by Licata with the combination of Pradeep, Kilsgaard, Gevins, and Washbon to allow for a more diverse monitoring device. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pradeep in view of Kilsgaard and Gevins, as applied to claim 10, and in further view of Denison et al. US Publication 2014/0316230 (hereinafter Denison).
Regarding claim 11, Pradeep as modified by Kilsgaard and Gevins teaches a method for measuring a physiological parameter of a subject, by means of a measurement device according to claim 10 (as mentioned above), comprising a step of obtaining a reference signal by means of the reference sensor (Gevins at Figure 7 with reference electrode feeding into the amplifier 61), but is also silent on the subtraction process that is known for use in differential amplifiers as Gevins utilizes a slightly different amp.

Regarding claim 12, Pradeep is silent on the method as claimed. Denison teaches the step of applying a corrective filter on the signal representative of the physiological parameter (Figure 6 at elements 612B-C which are filtering components), the corrective filter (612) increasing the relative amplitude of certain frequency components of the signal relatively to other frequency components (612D performs this function of increasing the filtered signal’s amplitude). It would have been obvious to the skilled artisan before the effective filing date to utilize the signal processing of the EEG signals as taught by Denison with the device of Pradeep, Kilsgaard, and Gevins as predictable results would have ensued (filtering for noise, and amplification of a weak biological signal as is standard practice in the art).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M ANTISKAY/           Examiner, Art Unit 3794           
                                                                                                                                                                                  /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794